Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 1 of 6 PageID #: 2562


                                                                       FILED
                                                                       CLERK
 1                           UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK 11/16/2018 1:55 pm
 2
                                                                 U.S. DISTRICT COURT
 3   ------------------------------------X                  EASTERN DISTRICT OF NEW YORK
                                         :                       LONG ISLAND OFFICE
 4   UNITED STATES OF AMERICA,           :          15-CR-00242 (JFB)
                                         :          14-MJ-00852 (GRB)
 5                                       :
                    v.                   :          100 Federal Plaza
 6                                       :          Central Islip, New York
                                         :
 7   MICHAEL BELFIORE,                   :          March 27, 2015
                                         :
 8                       Defendant.      :
     ------------------------------------X
 9

10           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE GARY R. BROWN
11                     UNITED STATES MAGISTRATE JUDGE

12
     APPEARANCES:
13

14   For the Plaintiff:              LARA TREINIS GATZ, ESQ.
                                     United States Attorney's Office
15                                   610 Federal Plaza
                                     Central Islip, New York 11722
16

17   For the Defendant:              MARC C. GANN, ESQ.
                                     Collins Gann McCloskey & Barry PLLC
18                                   138 Mineola Boulevard
                                     Mineola, New York 11501
19

20
     Court Transcriber:              SHARI RIEMER, CET-805
21                                   TypeWrite Word Processing Service
                                     211 N Milton Road
22                                   Saratoga Springs, New York 12866

23

24

25


     Proceedings recorded by electronic sound recording, transcript
     produced by transcription service
Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 2 of 6 PageID #: 2563



                                                                                2

 1   (Proceedings began 12:16 p.m.)
 2               THE CLERK:    Calling 2014-MJ-00852, USA v. Michael

 3   Belfiore.

 4               Counsel, please state your appearance for the

 5   record.

 6               MS. GATZ:    Good afternoon, Your Honor; Lara Treinis

 7   Gatz for the United States.

 8               THE COURT:    Good afternoon, Ms. Gatz.

 9               MR. GANN:    Good afternoon, Your Honor; Marc Gann,

10   G-A-N-N, for Dr. Belfiore.

11               THE COURT:    And this is Dr. Belfiore, right?

12               MR. GANN:    It is.

13               THE COURT:    Everyone sit down and make yourselves

14   comfortable.     Make sure you use the mics.

15               Ms. Gatz, what are we doing here?

16               MS. GATZ:    Your Honor, we are asking for the third

17   and final order of excludable delay in this case.            We're close

18   to having resolved this case short of trial.           The defendant is

19   a doctor, and he's charged with oxycodone distribution.             Part

20   of the negotiations as it relates to the resolution of the

21   case is the defendant winding down his practice, and he has

22   hired civil counsel to do so.        We're very close to resolving

23   the case, and we believe by May 15th we will have resolved

24   this case short of trial.

25               THE COURT:    Mr. Gann, what do you have to say?
Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 3 of 6 PageID #: 2564



                                                                                3

 1               MR. GANN:    Look, I agree with that, Your Honor.

 2               THE COURT:    Okay.    The part of Ms. Gatz'

 3   presentation I like the best was the final, right, the third

 4   and final extension.

 5               Dr. Belfiore, while I take a look at this, let me

 6   just make sure.     I'm sure we -- you and I or at least other

 7   magistrates have discussed this with you before, right?

 8               THE DEFENDANT:     Yes, sir.

 9               THE COURT:    The Government has a limited amount of

10   time to move these matters along, right?          And what you're

11   doing by signing this document -- which I assumed you signed,

12   yes?

13               THE DEFENDANT:     Yes, sir.

14               THE COURT:    Right.    You're extending their time to

15   file an indictment or an information in this matter from today

16   until 5/15 of '15.      You understand that?

17               THE DEFENDANT:     Yes, sir.

18               THE COURT:    All right.     And you're doing that in the

19   hopes that your attorney may be able to work something out

20   with the Government to resolve part or all of the case.             You

21   understand that?

22               THE DEFENDANT:     Yes, sir.

23               THE COURT:    And you agree with it?

24               THE DEFENDANT:     So far, yes, sir.

25               THE COURT:    Okay.    Is there something that you might
Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 4 of 6 PageID #: 2565



                                                                                4

 1   not agree with?

 2               THE DEFENDANT:     No, no, no.     Nothing yet.

 3               THE COURT:    Okay.    Good.   Do you have any question

 4   for me or your attorney?

 5               THE DEFENDANT:     At this time, no.

 6               THE COURT:    Okay.    Good.   You like to qualify

 7   things.    You might make a good lawyer some day, sir.

 8               Okay.   I find it is in Dr. Belfiore's interest but

 9   more importantly in the public interest to grant the exclusion

10   because there's a reasonable likelihood that continued plea

11   negotiations may resolve part or all the case.            So I am

12   executing this document.

13               Anything else we need to do today?

14               MS. GATZ:    Nothing, Your Honor.       Thank you very

15   much.

16               MR. GANN:    No, Judge.     And it's not Ms. Gatz that's

17   really responsible for the third and final request.             It is --

18   that's on me.

19               THE COURT:    Well, thank you for following on the

20   sword, sir.

21               MR. GANN:    Okay.

22               THE COURT:    Appreciate that.

23               MR. GANN:    Thank you.

24               THE COURT:    Doctor, good luck to you.

25               THE DEFENDANT:     Thank you.
Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 5 of 6 PageID #: 2566



                                                                                5

 1               MS. GATZ:    Thank you.     That's it.

 2    (Proceedings concluded at 12:18 p.m.)

 3                                  * * * * * *

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:15-cr-00242-JFB Document 223 Filed 11/16/18 Page 6 of 6 PageID #: 2567



                                                                                6

 1         I certify that the foregoing is a court transcript from

 2   an electronic sound recording of the proceedings in the above-

 3   entitled matter.

 4

 5

 6

 7                                  Shari Riemer, CET-805

 8   Dated:    November 14, 2018

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
